
	

114 S2636 IS: Reservation Land Consolidation Act of 2016
U.S. Senate
2016-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2636
		IN THE SENATE OF THE UNITED STATES
		
			March 3, 2016
			Mr. Tester introduced the following bill; which was read twice and referred to the Committee on Indian Affairs
		
		A BILL
		To amend the Act of June 18, 1934, to require mandatory approval of applications for land to be
			 taken into trust if the land is wholly within a reservation, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the Reservation Land Consolidation Act of 2016.
 2.On-reservation land acquisitionsThe Act of June 18, 1934 (commonly known as the Indian Reorganization Act), is amended by inserting after section 5 (25 U.S.C. 465) the following:  5A.On-reservation land acquisitions (a)DefinitionsIn this section:
 (1)Indian tribeThe term Indian tribe means an Indian tribe included in the list published by the Secretary in the Federal Register pursuant to section 104 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 479a–1).
						(2)Reservation
 (A)In generalExcept as provided in subparagraphs (B) and (C), the term reservation means the area of land over which an Indian tribe is recognized by the United States as having governmental jurisdiction.
 (B)Application to certain landNotwithstanding subparagraph (A), with respect to the State of Oklahoma or where there has been a final judicial determination that a reservation has been disestablished or diminished, the term reservation means the area of land constituting the former reservation of an Indian tribe, as defined by the Secretary.
 (C)EffectIf the meaning given the term reservation in subparagraphs (A) and (B) conflicts with any law enacted by Congress to acquire, or to authorize the acquisition of, title to particular land to be held in trust by the United States for the benefit of an Indian tribe, that law shall control with respect to that land.
 (b)Acquisition of land in trustAn Indian tribe seeking to have land wholly within or contiguous to the reservation of the Indian tribe taken into trust for the benefit of that Indian tribe shall submit to the Secretary an application containing such title evidence necessary for the United States to accept title to the land.
 (c)RequirementsImmediately on application under subsection (b), and subject only to Federal land acquisition title requirements applicable to an acquisition of land by the Secretary to be held in trust for the benefit of an Indian tribe, the Secretary shall take into trust the land covered by the application..
		
